         Case 1:20-cv-01603-VEC Document 35
                                         34 Filed 07/17/20 Page 1 of 1

             LEE LITIGATION GROUP, PLLC
                            148 WEST 24TH STREET, 8TH FLOOR
                                  NEW YORK, NY 10011                        USDC SDNY
                                   TEL: 212-465-1188                        DOCUMENT
                                   FAX: 212-465-1181                        ELECTRONICALLY FILED
                                INFO@LEELITIGATION.COM                      DOC #:
                                                                            DATE FILED: 07/17/2020
WRITER’S DIRECT:       (212) 465-1188
                       CKLee@leelitigation.com
                                                                                July 17, 2020

Via ECF:


                                                      MEMO ENDORSED
The Honorable Valerie E. Caproni, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

                 Re:   Montalvo et al v. Fig & Olive Founders LLC et al
                       Case No. 20-cv-01603 (VEC)

Dear Judge Caproni:

       We represent Plaintiffs and write to in response to your Honor’s Order of July 9, 2020,
requesting that Plaintiffs file an update on service and their intent to prosecute this action.

        Four of the Defendants, (1) FIG & OLICE FIFTH AVENUE, LLC, (2) FIG & OLIVE
HOLDING LLC, (3) FIG & OLIVE THIRTEEN STREET LLC, and (4) FIG & OLIVE USA
INC., filed for bankruptcy on July 3, 2020. Plaintiffs have filed a dismissal without prejudice for
these four Defendants. Plaintiffs’ claims against the remaining Defendants (1) FIG & OLIVE
FOUNDERS LLC, (2) FIG & OLIVE INC. d/b/a FIG & OLIVE UPTOWN, (3) LAURENT
HALASZ, (4) JEAN PIERRE HALASZ, (5) SEBASTIAN GAULT, and (6) CHRISTOPHER
MEAKER, continue.

         Additionally, Plaintiffs write to notify the Court that only one of the remaining Defendant
has been served in this matter, FIG & OLIVE FOUNDERS, LLC, which was served on May 19,
2020. Plaintiffs are still in the process of serving the remaining Defendants, and therefore cannot
file their returns of service or move for default judgment. Plaintiff respectfully requests that the
Court grant an extension of 60 days, giving Plaintiffs time to serve until September 15, 2020 on
our time to serve. Plaintiffs’ process server has only recently re-opened for business due to the
Pandemic.

       We thank the Court for considering this request.

Respectfully submitted,                   Plaintiffs must serve the remaining defendants by August
                                          14, 2020, or else the case will be dismissed for failure to
/s/ CK Lee                                serve.
C.K. Lee, Esq.
                                          SO ORDERED.                      Date: 07/17/2020




                                          HON. VALERIE CAPRONI
                                          UNITED STATES DISTRICT JUDGE
